Citation Nr: 1713281	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  11-01 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


ISSUE

Entitlement to service connection for prostate cancer. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1967 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in San Antonio, Texas.  A transcript of the proceeding has been associated with the claims file.

In August 2015 and June 2016, the Board remanded the claim for further development.  Such development has been completed and associated with the claims file, and this matter is now returned to the Board for decision.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty in the U.S. Navy from September 1967 to December 1971.  He contends that he has prostate cancer due to herbicide exposure while serving aboard the U.S.S. Epperson (DD-719) between August 1968 and December 1969.  

The crux of his claim is that he was exposed to herbicides, including in the seawater, based on the location of the U.S.S. Epperson proximate to the Mekong River Delta and Phan Thiet in Vietnam.  See, e.g., Hearing transcript at 3-5; Correspondence, May 2009 and March 2016.

He further alleges exposure to herbicides in the "prevailing winds" due to his proximity to Vietnam, from supplies brought aboard from sailors who took leave in Phan Thiet, and from any supplies that may have been brought aboard from Vietnam.  See Statement, March 2016.  In May 2009, he submitted various climate/hydrology documents in support of his claim.

Generally, herbicide exposure may be presumed for veterans who had active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  In the case of certain herbicide exposed veterans, 38 C.F.R. § 3.309(e) provides for presumptive service connection for certain listed diseases, including prostate cancer.  

"'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii) (2016).  It is also generally considered as including service in the inland waterways or "brown waters" of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008); Gray v. McDonald, 27 Vet.App. 313, 321 (2015); Training Letter 10-06; Notice, Department of Veterans Affairs, Presumption of Exposure to Herbicides for Blue Water Navy Vietnam Veterans Not Supported, 77 Fed. Reg. 76170 (Dec. 19, 2012).  

The Manual (M21-1) directs that if the status of a particular body of water is not clear, the claim should be submitted to the Compensation Service for administrative review.  See M21-1, IV.ii.1.H.2.c. (last updated March 3, 2017).  

The VA list of "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" shows that the U.S.S. Epperson was anchored off Phan Thiet on November 16, 1969, and that some crewmembers went ashore for liberty leave.  At the Board hearing, however, the Veteran testified that he did not go ashore.

In August 2015, the Board remanded the claim to obtain an advisory opinion from the C&P Director as to whether the Veteran ever served in the inland waterways of Vietnam proximate to the Mekong River Delta or Phan Thiet.

A February 2016 advisory opinion from the C&P Director was obtained, but it did not answer the question posed by the Board.  Rather, the Director solely opined that the Veteran was not exposed to Agent Orange because he admits he did not go ashore for liberty leave in Phan Thiet in November 1969.

Therefore, in June 2016, the Board again remanded the claim to obtain an advisory opinion from the C&P Director as to whether the Veteran ever served in the inland waterways of Vietnam proximate to the Mekong River Delta or Phan Thiet.

An August 2016 advisory opinion reflects that the C&P Director opined that "it is not as likely as not that the U.S.S. Epperson DD-719 may be considered to have been operating in inland waters proximate to the Mekong Delta."  (Emphasis added).  The Director did not, however, explain whether the Epperson operated in the inland waterways of Vietnam proximate to Phan Thiet.  As explained above, the Veteran's primary contention is that he was exposed to Agent Orange near Phan Thiet, irrespective of his concession that he never went ashore.  Therefore, regrettably, this matter should be remanded for another advisory opinion from the C&P Director as to whether in November 1969, the U.S.S. Epperson operated in the inland waterways of Vietnam proximate to Phan Thiet.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Submit the claim to the Director of the Compensation Service for review of the deck logs and the climate information and hydrology studies submitted by the Veteran (in May 2009), and determine whether it is at least as likely as not that the US.S. Epperson (DD-719) may be considered to have been operating in "inland waters" proximate to Phan Thiet in November 1969.

Please emphasize that the question posed does not involve whether the Veteran ever went ashore, as he clearly concedes never having gone ashore on liberty leave.

If the complexity of the case so warrants, the case should be referred to the Chief of Public Health and Environmental Hazards Officer for that opinion.  

All findings, conclusions, and supporting rationale should be set forth in the response.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC), and then the claim should be returned to the Board for further review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

